Citation Nr: 1205829	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  07-31 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Army from December 1967 to December 1969, to include active duty in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case has been before the Board on a previous occasion, and was remanded in April 2010 for evidentiary development.  All actions required by the remand have been accomplished and the case is ripe for appellate review.    


FINDING OF FACT

The Veteran experienced acoustic trauma in service while near a howitzer, and he states he has had tinnitus since that time 


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2011).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

As discussed in more detail below, sufficient evidence is of record to grant the claim for service connection for tinnitus.  Therefore, no further development is needed with respect to this claim.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The Veteran in this case served in Vietnam, and had service supporting the operations of an artillery group.  He contends, in essence, that he developed chronic tinnitus in service due to exposure to howitzer fire or, alternatively, that his service-connected ear disability, otitis externa, caused or aggravated tinnitus. 

The Veteran's service records document service with an artillery unit as early as July 1968, indicating that he would have served in an area where there would be exposure to howitzer fire-the service records note that the Veteran had a spell of dizziness and headache when serving with this heavy gun unit.  The service treatment records note a complaint of ear trauma in November 1969, and there was a suspected perforation of the ear drums.  Ultimately, the Veteran was found not to have experienced a perforated tympanic membrane in the left ear, although the evidence is not as clear on the right ear.  As noted, the Veteran's otitis externa is service connected.  

The Veteran was evaluated for tinnitus in April 2008 by a VA audiologist.  It was noted that the Veteran's complaints of tinnitus began 15 years prior to the examination, which was significantly later than the Veteran's noise exposure in 1969.  On this basis, the examiner offered a negative opinion regarding a potential etiology between service and the current tinnitus.  

The Board remanded the claim in April 2010 so that an otolaryngologist could examine the Veteran and offer an opinion as to the origins of tinnitus, both on a direct basis and on a secondary basis.  In May 2010, an otolaryngologist's opinion was returned which is supportive of the Veteran's claim.  The examiner noted the Veteran's in-service exposure to howitzer fire, and stated that there was trauma to the ear during service which resulted in tympanic membrane perforations.  It is noted that the left tympanic membrane appeared to be intact in the service treatment records; however, the last November 1969 clinical note makes some mention of an abnormality in the right membrane.  The VA examiner visualized each auditory canal and noted a significant tympanosclerosis on the right side, with the membrane being normal on the left.  The examiner then stated that there was no medical literature supportive of a nexus between otitis externa and tinnitus; however, based on the Veteran's noise exposure in service, there was  likely a direct relationship between his current tinnitus and service.  The examiner did not review the claims file in May 2010; however, in October 2010 the claims file, with the in-service medical documentation of treatment for an ear injury, was reviewed with no change to the opinion.  

Essentially, the medical records confirm that the Veteran had an ear trauma when assigned in support of an artillery unit in Vietnam.  An otolaryngologist, upon noting the history of noise exposure/acoustic trauma, opined that it was likely that current tinnitus is a result of this in-service episode.  The negative evidence of record is based on the Veteran's statement that tinnitus had only been present for 15 years.  In 2010, however, the Veteran stated that he had noted tinnitus, to some degree, since 1969.  Ringing in the ears being something on which he, as a layperson, is competent to address, the Veteran's service history is consistent with his complaint of tinnitus since 1969, and there is no reason to question his credibility.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  The 2010 otolaryngologist conducted a thorough otoscopic evaluation and determined that there was significant ear pathology in the right ear canal.  After listing this noted current finding, the ENT went on to state that it was likely that tinnitus is related to noise exposure in service.  Thus, there is a well-rationalized medical opinion supportive of a direct relationship between the current claimed disorder and service.  See 38 C.F.R. § 3.303.  Accordingly, service connection for tinnitus is established.  


ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


